Order unanimously affirmed, without costs. Memorandum: We agree with Family Court that even if it had been received in evidence, the result of the human leucocyte antigen (HLA) test indicating a 91.02% likelihood of paternity, together with the other evidence in the case, did not prove respondent’s paternity by clear and convincing evidence as a matter of law (see, Matter of Ferguson v Gonyou, 110 AD2d 1084). On this record Family Court was warranted in disbelieving the mother’s testimony. (Appeal from order of Erie County Family Court, Manz, J.— paternity.) Present — Dillon, P. J., Callahan, Boomer, Green and Schnepp, JJ.